 1   GEOFFREY E. WIGGS (SBN 276041)
     LAW OFFICES OF GEOFF WIGGS
 2   1900 S. Norfolk St, Suite # 350
     San Mateo, Ca 94403
 3   geoff@wiggslaw.com
     Telephone: (650) 577-5952
 4   Facsimile: (650) 577-5953

 5   Attorneys for
     Specially Appearing Defendant Chanel H. Chan
 6
                             UNITED STATES BANKRUPTCY COURT
 7                   NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

 8   In re:                                           Chapter 7

 9            SIMON CHAN,                             Case No. 18-40217-CN
                     Debtor.                          Adversary No: 18-04115
10
     LOIS I. BRADY,                                   SUR-RESPONSE TO TRUSTEE’S MOTION
11
              Trustee in Bankruptcy                   TO SERVE BY EMAIL AND
12                                                    SUPPLEMENTAL MEMORANDUM OF
                     Plaintiff,
13                                                    POINTS AND AUTHORITIES
     v.
14                                                    Date:       May 13, 2019
     CHANEL H. CHAN,                                  Time:       10:30 a.m.
15       a.k.a. CHANEL HAOFAN CHAN,
                                                      Judge:      Honorable Charles Novack
16                   Defendant.                       Location:   1300 Clay Street, Courtroom 215
17                                                                Oakland, Ca 94612

18            Specially Appearing Defendant Chan H. Chan (“Ms. Chan”) hereby submits her Sur-
19   Response to Trustee’s Motion to Serve by Email (“Trustee’s Motion”) (Dkt. No. 24) and
20
     Supplemental Memorandum of Points and Authorities (hereinafter, “Trustee’s Brief”) (Dkt. No. 48).
21
              Specially Appearing Defendant files this sur-response to Trustee’s Brief by leave of the Court.
22
23    I.      SUMMARY OF FACTS

24            On December 15, 2016, Chanel H. Chan, Specially Appearing Defendant (“Ms. Chan”), filed

25   for divorce from Simon Chan, Debtor in the above-captioned Chapter 7 bankruptcy (“Debtor”) in
26
     Contra Costa County Superior Court, Case No. D16-05876. On December 19, 2016, the parties
27
     executed a Marital Settlement Agreement (“MSA”). The marriage was dissolved by court order on
28                                             -1-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                      Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                   Core Case 18-40217-CN


     Case: 18-04115       Doc# 51     Filed: 05/10/19    Entered: 05/10/19 16:25:04        Page 1 of 11
 1   July 6, 2017, and on December 15, 2017, the court issued a judgment on reserved issues as set forth
 2   in the MSA. The MSA stipulates that Debtor’s minor child was domiciled in China. (Dkt. No. 1,
 3
     Complaint ¶19).
 4
            On February 14, 2017, Debtor’s former counsel filed a lawsuit against Debtor and Ms. Chan
 5
 6   for alleged failure to pay attorney’s fees. San Francisco Sup. Ct., Case No. CGC-17-557072. On

 7   March 15, 2018, Ms. Chan’s counsel for that matter sought leave from court to withdraw as counsel

 8   as the firm had been unable to locate Ms. Chan. A declaration in support of the motion to withdraw
 9
     stated “Chanel Chan moved to China, which has made it more difficult to locate her.” (Dkt. No. 48,
10
     Trustee’s Supplemental P&A In Support of Alternative Service of Process (“Trustee’s Brief”), p. 5:5-
11
     10).
12
13          On March 1, 2017, plaintiffs in Contra Costa County Superior Court Case No. MSC14-00633

14   (referred to as the “State Court Action” in Trustee’s Complaint), initiated a new lawsuit against
15
     Debtor and Ms. Chan. Contra Costa County Sup. Ct., Case No. C17-00358. (Dkt. No. 1, Complaint
16
     ¶10). Plaintiffs in this action recorded a Notice of Pendency of Action on March 3, 2017. The Proof
17
     of Service contains a complete address for Ms. Chan in Beijing, China.
18
19          On January 25, 2018, Debtor Simon Chan (“Debtor”) filed the instant bankruptcy petition.

20   Ms. Chan is listed as a creditor in Debtor’s Schedules. Debtor’s schedules state Ms. Chan’s address
21   is “Beijing, China.” (Dkt. No. 48, Trustee’s Brief, p.3:16-20).
22
            Notwithstanding the abundance of public records suggesting Ms. Chan no longer resides in
23
     the United States; as well as those that establish Ms. Chan’s marriage to Debtor was dissolved, on
24
25   December 12, 2018, Plaintiff and Trustee in Bankruptcy Lois I. Brady (“Trustee”) filed a Certificate of

26   Service claiming Ms. Chan had been served, individually and pursuant to a Power of Attorney for Debtor,

27
28                                             -2-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                       Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                    Core Case 18-40217-CN


     Case: 18-04115      Doc# 51      Filed: 05/10/19     Entered: 05/10/19 16:25:04        Page 2 of 11
 1   by U.S. Mail at 5534 Belarus Street, Danville, California (the “Property”) (Dkt. No. 6, Certificate of

 2   Service,).
 3           On February 29, 2019, this Court granted Ms. Chan’s motion to quash service of summons and
 4
     tentatively denied the Trustee’s motion to serve via Email. (Docket No. 29, Order After Hearing). This
 5
     Court found that service upon Debtor under a power of attorney executed by Ms. Chan, did not satisfy
 6
     Federal Rule of Bankruptcy Procedure 7004(b)(1) because the Chans’ pre-petition divorce terminated the
 7
 8   power of attorney by operation of law. The Court also found that Trustee did not sufficiently demonstrate

 9   the Property was Ms. Chan’s dwelling house or usual place of abode.

10           The Court further ordered “The Trustee may conduct discovery for the purpose of determining
11   how to effect proper service on Chan, which discovery shall be completed by May 1, 2019. The Trustee
12
     shall thereafter promptly serve Chan with an alias summons and the complaint as appropriate or file, by
13
     May 7, 2019, a supplemental declaration in further support of her request to serve Chan by email.” Id.
14
             Despite the public records indicating Ms. Chan did not reside in the United States, over the next
15
16   two months Trustee subpoenaed Ms. Chan’s Bank of America accounts, the California of Department

17   Motor Vehicles, and First American Title seeking evidence that could be used to demonstrate Ms. Chan

18   resides at the Property.
19
     II.     ARGUMENT
20
             A. Trustee’s Has Not Demonstrated Circumstances Warranting Service by Email
21
             Trustee cites a string of cases in which email service was authorized for international service
22
     of process on foreign e-business corporations. Such service was authorized pursuant to Federal Rule
23
24   of Civil Procedure Section 4(f)(3). The cases cited are factually distinguishable from the instant case

25   and are inapplicable.
26           While alternate service pursuant Rule 4(f)(3) is an “equal means” and not a “last resort,” the
27
     court seeking to allow such service must first determine whether such alternate service is proper
28                                             -3-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                         Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                      Core Case 18-40217-CN


     Case: 18-04115       Doc# 51     Filed: 05/10/19      Entered: 05/10/19 16:25:04         Page 3 of 11
 1   based on the “particularities and necessities of a given case.” Rio Props. v. Rio Int’l Interlink, 284
 2   F.3d 1007, 1015-16. Service under Rule 4(f)(3) “must comport with constitutional notions of due
 3
     process and must not be prohibited by international agreement.” Id. at 1014, 1015. Additionally, “in
 4
     cases of ‘urgency’ Rule 4(f)(3) may allow the district court to order a ‘special method of service’
 5
 6   even if other methods of service remain incomplete or unattempted.” Id.

 7              1. Defendants in the Legal Authority Cited by Trustee Were Foreign E-Commerce
                   Corporations That Conducted Business Via Email, Or Had Authorized Trustee
 8                 to Communicate Via Email with Them
 9          In Rio Props., the court noted defendant foreign corporation was actively infringing plaintiff’s
10
     website trademarks and was “striving to evade service of process.” Id. at 1165. Defendant
11
     corporation had “structured its business such that it could be contacted only via its email
12
13   address…[defendant] listed no easily discoverable street address in the United States or in Costa

14   Rica.” Id. at 1018. The Rio Props. Court noted “If any method of communication is reasonably
15   calculated to provide [defendant] with notice, surely it is email - the method of communication which
16
     [defendant] utilizes and prefers.” Id. For that reason, service by email comported with due process in
17
     that limited set of circumstances. Id. at 1016.
18
19          In Popular Enters., LLC v. Webcome Media Group, Inc., 225 F.R.D. 560, the U.S. Eastern

20   District Court of Tennessee, citing Rio Props., authorized service via email on a foreign e-business.
21   Plaintiffs had sued for trademark infringement and dilution and obtained a temporary restraining
22
     order against defendant corporation. Id. 561-562. Plaintiffs attempted to notify defendants of the
23
     preliminary injunction, summons and complaint by an email address provided by defendant to its
24
25   domain name registrar. Id. Plaintiff had also attempted service under the Hague Convention, but was

26   unsuccessful because it did not have a valid mailing address. Id. On plaintiff’s motion to serve by

27   email, the court noted that Rule 4(f)(3) is “expressly designed to provide courts with broad flexibility
28                                             -4-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                       Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                    Core Case 18-40217-CN


     Case: 18-04115      Doc# 51     Filed: 05/10/19     Entered: 05/10/19 16:25:04         Page 4 of 11
 1   in tailoring methods of service to meet the needs of particularly difficult cases.” Id. (emphasis
 2   added). The Court noted that email was the method of service most likely to reach defendant - “when
 3
     faced with an international e-business scofflaw, playing hide-and-seek with the federal court, e-mail
 4
     may be the only means of effecting service of process.” Id. (citing Rio Props., F.3d. at 1018).
 5
 6          Trustee’s other cited authorities run in the same vein. See Maclean-Fogg Co. v. Ningbo

 7   Fastlink Equip Co., 2008 U.S. Dist. LEXIS 97241 (N.D. Ill. Dec. 1, 2008) (defendant foreign

 8   corporation and manager conducted business through their website and communicated with
 9
     customers via email provided for contact purposes on their business website); Phillip Morris USA
10
     Inc. v. Veles Ltd., 2007 U.S. Dist. LEXIS 19780, 2, 9 (S.D.N.Y. 2007) (defendant foreign corporation
11
     was an internet-based online cigarette business that appeared to be conducted entirely through
12
13   electronic communications and corresponded regularly with customers via email). In D.light Design

14   v. Box Solar Co., 2015 U.S. Dist LEXIS 14683, defendant corporations conducted business online via
15
     email, the email was provided in website registration materials, and was associated with defendant’s
16
     PayPal account. Id. at 7. Also, in D.light, plaintiffs identified multiple “indicia of reliability” with
17
     respect to the email including the fact that plaintiff’s investigators had communicated through that
18
19   email address to facilitate the purchase of allegedly trademark infringing products. Id.

20          The case In re International Telemedia Assocs., 245 B.R. 713 (Bankr. N.D. Ga. 2000), is
21   distinguishable from the prior citations, but still not helpful to Trustee’s argument. In In re
22
     International Telemedia Assoc. defendant expressly authorized the Trustee to communicate with him
23
     via facsimile and email. Defendant sent the Trustee a letter specifically instructing Trustee to use the
24
25   new permanent facsimile number…for any future correspondence and stating that ‘the received

26   FAXes are forwarded to me and stored on my E-mail.” Id. at 12-13. In this instance defendant was a
27   “moving target” as he was actively traveling throughout Europe. Id. at 10-11. Based on these
28                                             -5-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                        Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                     Core Case 18-40217-CN


     Case: 18-04115      Doc# 51      Filed: 05/10/19     Entered: 05/10/19 16:25:04         Page 5 of 11
 1   specific facts and the established and explicit email and facsimile relationship the court authorized
 2   service by email and facsimile. Id. at 18.
 3
            In sum the plaintiffs, in the cited cases expressly “demonstrated both the inadequacy of
 4
     service on defendants by methods under Rule 4(f)(1)-(2), and the likelihood that the proposed
 5
 6   alternative methods would succeed.” Phillip Morris, supra, at 9.

 7              2. Trustee Has Cited No Authority Justifying Serving A Foreign Individual by
                   Email In A Non-Urgent Matter Implicating Substantial Real Property Interests
 8                 And Due Process Concerns
 9          None of the cases supra support service by email under the “particularities and necessities” of
10
     the instant matter. Rio Props., supra, at 1015-16. In this case Plaintiff alleges that, at least two-years
11
     prior (sometime around December 2016) Ms. Chan was the recipient of alleged fraudulent transfers
12
13   of real and personal property. The Complaint seeks to avoid the transfer to Ms. Chan of real property

14   in Danville, California and a Porsche. The Complaint also seeks to avoid the transfer of
15   approximately $100,000 in loan proceeds. Lastly, the Complaint seeks costs of suit, including
16
     attorneys’ fees. Plaintiff has also recorded a Notice of Pendency of Action against the Danville
17
     property. There is no plausible allegation Ms. Chan has avoided service of process; simply that she
18
19   does not reside in the United States and that Plaintiff has not been able to locate her. None of these

20   facts suggest that the matter is “urgent.” Rio Props. v. Rio Int’l Interlink, supra, at 1016.
21          Distinguish Popular Enters., LLC, defendants were actively infringing and diluting plaintiff’s
22
     trademarks. Due to ongoing and continuous trademark infringement and dissolution of intellectual
23
     property, the matter was “urgent.” Plaintiff sought and was granted a preliminary injunction. In this
24
25   matter, the alleged tortious actions occurred singularly multiple years ago. Plaintiff’s causes of action

26   are protected by Trustee’s “clawback” powers and the recording of the Notice of Pendency of Action.

27
28                                             -6-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                       Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                    Core Case 18-40217-CN


     Case: 18-04115      Doc# 51      Filed: 05/10/19     Entered: 05/10/19 16:25:04        Page 6 of 11
 1   Plaintiff cannot credibly claim an urgency or exigency that necessitated a premature filing prior to
 2   conducting proper due diligence.
 3
            Given the Complaint jeopardizes Ms. Chan’s property interests the due process concerns are
 4
     significant. Ms. Chan’s due process rights entitle her to service reasonably calculated to provide her
 5
 6   with notice. The due process concerns of service by email are the “limitations” inherent with email -

 7   specifically, “in most instances, there is no way to confirm receipt of an email message.” Rio Props.,

 8   supra, at 1018. As this matter is not exigent, Ms. Chan respectfully requests that the Court not relax
 9
     Plaintiff’s burden of proof regarding the sufficiency of the proposed service by email.
10
                3. Trustee Has Not Established That Service by the Proposed Emails Is Likely to
11                 Succeed
12          Trustee proposes Ms. Chan be served at two allegedly valid email addresses. However,
13
     Trustee’s declarations do not support a claim that these addresses are reliable. Trustee’s level of
14
     evidentiary proof is far below that established by plaintiffs in the cases discussed above wherein
15
16   email service was allowed. In In re International Telemedia Assocs., the Trustee had communicated

17   directly with the defendant, and been explicitly directed by defendant to communicate with him via
18   facsimile and email. Ms. Chan has had no direct communication with Trustee, and has not authorized
19
     Trustee to communicate with her via any form of electronic mail. In Rio Props.¸ defendant
20
     corporation structured its business so that it could only be contacted via email; in so doing it
21
22   represented a preference and requirement to communicate with the entity by email and that email was

23   a reliable method to communicate with it. Here, Ms. Chan, is an individual, not an active corporation

24   conducting business via email, and has made no such representation either implicitly or explicitly.
25
            Those cases reveal other “indicia of reliability” the courts have considered, none of which
26
     Trustee has established. In D.light, for example, the Court could find that a given email was reliable
27
28                                             -7-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                       Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                    Core Case 18-40217-CN


     Case: 18-04115      Doc# 51      Filed: 05/10/19     Entered: 05/10/19 16:25:04        Page 7 of 11
 1   because plaintiff’s investigator’s communicated via that email to purchase trademark infringing
 2   products. In Maclean, plaintiff’s demonstrated that defendants were presently conducting business
 3
     with the proposed email. Here, Trustee presents an email named on a lease executed over two years
 4
     ago. Unlike defendants in D.light, Trustee cannot establish Ms. Chan is actively using those email
 5
 6   address. Trustee presents a declaration in a Motion to Withdraw as Counsel in a civil suit that

 7   contains one of the proposed email addresses. It is unclear how Trustee believes this is helpful given

 8   that that declaration explicitly avers counsel had been unable to contact Ms. Chan using that means of
 9
     communication.
10
            In sum, Ms. Chan asks that the Court be “skeptical of authorizing service of process [via
11
     email because]….The record - in contrast to Phillip Morris USA Inc.—does not reflect that Plaintiff
12
13   made diligent efforts to obtain physical addresses for defendants, nor does it indicate whether these

14   known or unknown emails have recently been utilized to communicate with…Defendant[].” Viahart,
15
     LLC v. Does, 2018 U.S. Dist. LEXIS 222341 (E.D. Texas Dec. 7, 2018).
16
            B. Alternative Service on a PO Box, the Danville Property, and Specially Appearing
17             Counsel is Improper
18          First, service on a PO Box is impermissible. Second, as previously established, the Danville
19
     Property is not Ms. Chan’s residence. Trustee speculates that service was attempted on that address
20
     and Ms. Chan somehow obtained notice of this adversary proceeding. But there are a number of
21
22   ways Ms. Chan could have obtained notice and Trustee has not established Ms. Chan obtained notice

23   by serving documents on the Danville Property. For example, Trustee has recorded a Notice of

24   Pendency of Action, and as Trustee avers, Ms. Chan was listed a creditor in the instant core
25
     proceeding - by virtue of these actions, Ms. Chan could have also obtained notice. Third, Specially
26
     Appearing Counsel is not authorized to receive service of process on Ms. Chan’s behalf.
27
28                                             -8-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                     Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                  Core Case 18-40217-CN


     Case: 18-04115      Doc# 51     Filed: 05/10/19     Entered: 05/10/19 16:25:04       Page 8 of 11
 1          Additionally, Plaintiff requested these alternate means of service in the latest filed
 2   memorandum of points and authorities. Specially Appearing Defendant avers that that filing was
 3
     truly an improper motion under F.R.C.P. 4(f)(3). The motion is improper because it was made
 4
     without leave of court and without being properly noticed. Accordingly, on those grounds, Specially
 5
 6   Appearing Defendant respectfully requests that the Court not consider those requests. Alternatively,

 7   if the Court is inclined to grant such relief, Specially Appearing defendant respectfully requests

 8   additional time to research and present a supplemental brief in opposition and that those arguments be
 9
     heard at a later continued hearing as the arguments contained herein were presented with limited
10
     opportunity for in-depth research and to preserve the issues available to Specially Appearing
11
     Defendant.
12
13 III.     CONCLUSION

14          For the foregoing reasons, Specially Appearing defendant respectfully requests that the Court
15   deny Trustee’s Motion to Serve by Email and the other proposed alternative forms of service. Given
16
     the limited time Specially Appearing Defendant had to respond to this unexpected motion, Specially
17
     Appearing Defendant’s Counsel respectfully requests to reserve time for any additional arguments at
18
19   the hearing on this matter.

20                                                    oo0oo
21
22
     Dated: May 10, 2019                                           /s/ Geoffrey E. Wiggs, Esq.
23                                                                 Geoffrey E. Wiggs, Esq.
                                                                   Attorney for Specially Appearing
24                                                                 Defendant Chanel Chan
25
26
27
28                                             -9-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                       Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                    Core Case 18-40217-CN


     Case: 18-04115      Doc# 51     Filed: 05/10/19     Entered: 05/10/19 16:25:04         Page 9 of 11
 1   GEOFFREY E. WIGGS (SBN 276041)
     LAW OFFICES OF GEOFF WIGGS
 2   1900 S. Norfolk St, Suite # 350
     San Mateo, Ca 94403
 3   geoff@wiggslaw.com
     Telephone: (650) 577-5952
 4   Facsimile: (650) 577-5953
 5
     Attorneys for
 6   Specially Appearing Defendant Chanel H. Chan

 7                           UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
 8
     In re:                                          Chapter 7
 9
              SIMON CHAN,                            Case No. 18-40217-CN
10
11                   Debtor.                         Adversary No: 18-04115

12   LOIS I. BRADY,                                  CERTIFICATE OF SERVICE
13            Trustee in Bankruptcy                  Date:       April 25, 2019
14                   Plaintiff,                      Time:       10:00 a.m.
                                                     Judge:      Honorable Charles Novack
15
     v.                                              Location:   1300 Clay Street, Courtroom 215
16                                                               Oakland, CA 94612
     CHANEL H. CHAN,
17       a.k.a. CHANEL HAOFAN CHAN,
18                   Defendant.
19           I, the undersigned, declare that I am employed in the County of San Mateo. I am over the
20   age of 18 years and not a party to the within entitled action. My business address is 1900 S. Norfolk
     Street, Suite 350, San Mateo, California 94403-1171.
21           On today’s date, I served the following documents:
22
              1. SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND
23               SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES;
              2. CERTIFICATE OF SERVICE;
24
25   in the following manner(s):

26            By email, addressed as follows:
              Mariam S. Marshall, Esq.
27
              mmarshall@marshallramoslaw.com
28                                             -10-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                     Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                  Core Case 18-40217-CN


     Case: 18-04115        Doc# 51    Filed: 05/10/19 Entered: 05/10/19 16:25:04           Page 10 of
                                                    11
 1
            I hereby declare under penalty of perjury under the laws of the United States of America that
 2
 3   the foregoing is true and correct.

 4          Executed on May 10, 2019 at San Mateo, California.

 5
                                                          /s/ Geoffrey E. Wiggs
 6
                                                          Geoffrey E. Wiggs
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             -11-
     SUR-RESPONSE TO TRUSTEE’S MOTION TO SERVE BY EMAIL AND                       Adversary Proceeding 18-04115 /
     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES                                    Core Case 18-40217-CN


     Case: 18-04115       Doc# 51         Filed: 05/10/19 Entered: 05/10/19 16:25:04         Page 11 of
                                                        11
